The arguments submitted 04/13/2021 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 28, lines 2-3, “the substrate” should read “the first substrate” for consistency.
Appropriate correction is required.  
Claim Interpretation
Regarding recitations in the claims of an apparatus containing adhesive components, first and second reactive adhesive components and deposits, and adhesive pot-life thereof, the first reactive adhesive component and the second reactive adhesive component chemically react with each other when mixed together to form an adhesive, “the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate”, and “a deposit of the first reactive adhesive component at least partially penetrates a deposit of the second reactive adhesive component”, it is noted that these recitations of particular materials handled by the apparatus do not limit the claimed apparatus.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Claims 18-27, 29-31, and 34-36 recite various operations performed by the apparatus and the specification does not describe any specific structural elements enabling these operations other than the structures in claim 18.  It is noted that the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Notwithstanding the above considerations and unpatentability of these features, citations have been provided in the rejections below where the prior art teaches or renders obvious the claimed manners of operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-29, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as unpatentable over Lai (US PG Pub 2005/0046957) in view of Porter (US Patent 5,207,352).
Regarding claim 18, Lai teaches an apparatus (Fig. 1 and accompanying text, especially those sections cited below) containing adhesive components (eg. various components of para. 0029 are known adhesives, such as PMMA, epoxy polymer, etc.) for dispensing the adhesive components (eg. as shown in Figs. 1b and 12; see also discussion of dispensing to form a continuous adhesive film in paras. 0064-0065), comprising: 
	a first holding vessel containing a first reactive component (vessel 110 in Fig. 1); 
a second holding vessel containing a second reactive component  (vessel 115); 
	a first jet valve connected to the first holding vessel to dispense the first component (micro-jet nozzle of 110 and para. 0026); and 
	a second jet valve connected to the second holding vessel to dispense the second component (micro-jet nozzle of 115 and para. 0026); 
	wherein the first and second holding vessels hold the first and second components separately (Fig. 1A and para. 0040) and the first and second jet valves dispense the first and second components separately (eg. Fig. 1A and 1B and para. 0041), such that the first component and the second component do not mix or chemically react with each other until deposited onto a substrate (paras. 0042-0043), 
a control unit (105 in Fig. 1A), and
the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate (sandwich mode configuration of paras. 0064-0065 and 0067 with sufficient bond strength implicitly obtained after polymerization of the UV-curable adhesive per para. 0067).
Lai does not explicitly teach that the control unit is configured to control a deposition speed of the first and second jet valves in accordance with a pot-life of the multi-component adhesive such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate.
However, Porter teaches an apparatus having a control unit (flow control module in Fig. 4 and col. 5, lines 4-9; see also col. 11, lines 32-40) configured to control a deposition speed for a jet valve (referred to as variation in flow rate of the solution being dispensed in col. 2, line 52 through col. 3, line 13).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time combine Porter’s control unit configuration with Lai’s apparatus to predictably obtain control over deposition speed and the adhesive bonding process speed, which is a critical parameter in automated bonding processes.  
Regarding the feature that the speed is controlled in accordance with adhesive pot-life such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate, this feature merely concerns the pot-life property of a material worked upon by the apparatus and thus does not limit the claimed apparatus.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Also, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
Furthermore, this feature relates to a particular manner of operating the apparatus and the apparatus of Lai as modified by Porter clearly has the capability to operate in the claimed manner since Porter teaches a control unit configured to vary the deposition speed.  The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
Regarding claim 19, Lai teaches the first and second jet valves are configured to dispense the first and second components as micro-volume deposits (paras. 0057-0058).
Regarding claim 20, Lai teaches the first and second jet valves are configured to dispense the first and second components simultaneously (para. 0044).
Regarding claim 21, Lai teaches the first and second jet valves are configured to dispense the first and second components sequentially (para. 0044).
Regarding claim 22, Lai teaches the first and second jet valves are configured to dispense the first and second components such that a deposit of the second component at least partially penetrates a deposit of the first component (referred to as mixing in paras. 0041-0042; see also 135 in Fig. 1B).
Regarding claim 23, Lai teaches or at least strongly suggests the first and second jet valves are configured to dispense the first and second components in a volumetric ratio of 1:1 (Fig. 6A). 
 	Furthermore, Lai teaches that the ratio of first to second components may range from 0:1 to 0:1, which encompasses the claimed values (para. 0031).  Lai teaches that the ratios of first and second polymeric components may be selected to produce desirable physical, mechanical, and optical properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP § 2144.05.II and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, in view of Lai’s teachings it would 
Regarding claim 24, Lai teaches the first jet valve is configured to deposit a first layer of the first component on the substrate; and wherein the second jet valve is configured to deposit a second layer of the second component on the first layer of the first component (para. 0068 and Fig. 6A). 
Regarding claim 25, Lai teaches the first and second jet valves are configured to dispense a deposit of the first component and a deposit of the second component on the substrate in an alternating pattern (Figs. 6A, 6B). 
Regarding claim 26, Lai teaches the first and second jet valves are configured to dispense the first component and the second component such that a deposit of the first component and a deposit of the second component differ in size (paras. 0044, 0053, and 0054; Fig. 6B), shape (Fig. 6B), and volume (para. 0057 and Fig. 6B).
Regarding claim 27, Lai teaches the first and second jet valves are configured to dispense the first component and the second component as deposits each having a volume of 0.02 ml or less (para. 0057), thus encompassing the claimed range.  A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In view of Lai’s teachings regarding droplet patterning (eg. Figs. 6A-6B), it would have been obvious to one of ordinary skill in the art that utilizing deposit volumes within Lai’s range to enable very fine spatial resolution and control over the coating formed.
Regarding claim 28, Lai teaches the striking angle of the first reactive adhesive component dispensed from the first jet valve on the substrate and the striking angle of the second reactive adhesive component dispensed from the second jet valve on the substrate are not the same (Fig. 1 and para. 0041).
Regarding claim 29, Lai teaches each of the first and second jet valves is separated from the substrate by a separation distance (Fig. 1). 
Regarding claim 31, Lai teaches the first and second jet valves are configured to dispense the first and second components by non-touch-transfer onto the substrate (Fig. 1). 
Regarding claim 32, Lai teaches a control unit (105 in Fig. 1A) for controlling the first and second jet valves in accordance with a defined operational parameter based on dispensing volume (paras. 0026 and 0046 with defined values given in para. 0057), separation distance (para. 0041), striking angle of the first reactive adhesive component, striking angle of the second reactive adhesive component (para. 010041), and deposition pattern (paras. 0026 and 0046).
Regarding claims 34-35, Lai teaches a control unit configured so that a deposit of a first reactive component at least partially penetrates a deposit of the second reactive component (such penetration implicitly occurs as indicated by discussion of composition mixing in para. 0025 and as shown by droplet 135 in Fig. 1B) while not exceeding a specified level of splash (droplet 135 in Fig. 1B implicitly indicates that the two deposits merge without exceeding a specified level of splash). 
Porter teaches a control unit configured for controlling deposition speed as indicated in the rejection of claim 18 above, thereby clearly allowing variation and optimization of collision energy (higher deposition speed implicitly provides higher collision energy).
Thus, in view of the above teachings, the combination of Lai and Porter clearly provide the capability to operate in the manner claimed and provide the intended results recited in each of these claims.
Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Lai in view of Porter, as applied to claims 18 and 29 above, in view of Blackburn (US Patent 6,352,747).
 Regarding claim 30, Lai and Porter are silent regarding this feature.
However, Blackburn teaches that for spray coating the separation distance between a jet valve and a substrate surface may range from 0.3 to 0.6 inches (col. 2, lines 31-38), which partially overlaps with the claimed range.  A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art to configure and operate the apparatus of Lai as modified by Porter to utilize a workable separation distance like that taught by Blackburn to predictably provide a coated pattern and avoid excessive discharge deviation that could mar or blur the coated pattern of droplets.
Claim 36 is rejected under 35 U.S.C. 103 as unpatentable over Lai in view of Porter, as applied to claim 18 above, in view of Sophiea (US PGPub 2015/0291863).
Regarding claim 36, Lai and Porter do not teach this feature.
However, Sophiea teaches control of a vibration of the first reactive adhesive component and the second reactive adhesive component to facilitate the mixing of the first reactive adhesive component with the second reactive adhesive component when the first and second reactive adhesive components have been deposited onto a substrate (para. 0045), and such a modification to the apparatus of Lai as modified by Porter would have been obvious as means to accelerate curing.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 18, Applicant presents an argument contending that the reactive adhesive components are part of the claimed apparatus and should be given patentable weight, because Applicant contends that MPEP § 2115 does not apply to product or kit claims.  
However, this argument is not persuasive for the following reasons.  First, per MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  See also In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  Secondly, it is clear that the claimed reactive adhesive components are not, in fact, part of the claimed apparatus.  Instead, these components are loaded into the first and second holding vessels and then dispensed (ie. emptied) from these vessels and the apparatus during Furthermore, it is noted that holding two reactive adhesives separately and then dispensing them through jet valves as claimed does not require any particular structure beyond the components of Lai’s apparatus.  Lastly, although Applicant asserts that MPEP § 2115 is not applicable because it does not apply to product or kit claims, claim 18 is not, in fact, a product or kit claim, but instead explicitly recites an apparatus with an intended use of dispensing adhesive components, not holding the components within the vessels as a permanent and integral part of the apparatus.
Regarding claim 18, Applicant presents an argument contending that Lai does not teach vessels containing reactive adhesive components that form a multi-component adhesive when mixed that bond substrates together and that a film “act[ing] as an adhesive” is not a multi-component adhesive.
However, this argument is not persuasive for the following reasons.  First, this argument does not relate to structural differences between claim 18 and the Lai reference, but instead, is an argument relating to a process of using the claimed apparatus.  As noted above, per MPEP §2114.II, the manner of operating an apparatus does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As cited in the rejection of claim 18, Lai teaches all of the structural limitations of the claimed apparatus.  Lastly, Applicant’s argument that Lai’s teaching of a film acting as an adhesive formed by dispensing two components from Lai’s apparatus is not a multi-component adhesive is not persuasive because it fails to consider the breadth of materials and their reactivity of these materials, as disclosed by Lai and discussed in paras. 0029 and 0043.  It is noted that identity of terminology between the prior art and the claimed invention is not required.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.  Applicant has not provided any evidence that the materials disclosed by Lai in para. 0029 are not known adhesives which can be formulated in a two-component manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745